DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 – 11, 16 – 19, and 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the amendments to the claims overcome the previous rejections under 35 USC 112 and 35 USC 102, along with the objection to the specification. 
	In regard to independent claims 1 and 17, the combination of Moy (US 2012/0118814) and Chilton (US 2008/0120952) is considered to represent the closest prior art. Moy is used to disclose a filter media having the tetrahedron channels. Moy does not disclose embossments. Chilton was previously used to teach the embossments. The embossments in Chilton extend in a direction parallel to the channels, which is considered to be the axial direction. A lateral direction is considered to be a direction that is normal to the axial direction. There is no teaching or suggestion in Chilton for a plurality of embossments arranged at an angle Φ with respect to an X-Y axis that defines a plane of the second sheet of filter media, wherein the angle Φ is between 0 and 60 degrees relative to a lateral direction. 
	Dependent claims 2, 4 – 6, 9 – 11, 16, 18, 19, and 21 – 24 are allowed for at least the same reasoning as for the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773